Citation Nr: 1142088	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-05 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) disability evaluation for scars of the right thigh, left knee, and both wrists.  

2.  Entitlement to an increased disability evaluation for traumatic arthritic residuals of a fractured left hip, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a fracture of the right clavicle, with incomplete paralysis upper radicular group, right shoulder (dominant), currently rated as 40 percent disabling.  

4.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1941 to August 1942.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

On his February 2009 substantive appeal form, the Veteran cheeked the box indicating that he wanted a Travel Board hearing before a Veterans Law Judge at the RO.  

In a June 2011, the Veteran was informed that the requested hearing was scheduled in July 2011.  In response to the letter, the Veteran, in a letter dated June 23, 2011, indicated that he was canceling his hearing.  

The matter is now ready for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's right thigh, left knee, left wrist, and right wrist scars are each single scars and have not been shown to be tender or painful, unstable, ulcerated or poorly nourished, or to cause limitation of function, and are not deep and do not approximate 144 sq. cms. in area. 

2.  Ranges of motion reported at the time of the VA examinations for the left hip showed flexion to no less than 90 degrees, extension to no less than 15 degrees, adduction to 15 degrees, abduction to no less than 20 degrees, external rotation to no less than 30 degrees, and internal rotation to no less than 15 degrees; the Veteran has not been shown to have ankylosis of the hip or a flail joint and malunion has also not been demonstrated. 

3.  With regard to the Veteran's residuals of a fracture of the right clavicle, he has been assigned the highest disability evaluation available under DC 5201; there has been no demonstration of fibrous union of the major arm; nonunion (false flail joint); or loss of head of (flail shoulder); nor has nonunion or malunion of the clavicle or scapula been demonstrated; severe incomplete paralysis of the upper of middle radicular group has also not been shown.  

4.  Service connection is currently in effect for residuals of a fracture of the right clavicle, with incomplete paralysis upper radicular group, right shoulder (dominant), rated as 40 percent disabling; traumatic arthritic residuals of a fractured left hip, rated as 10 percent disabling; and scars of the right thigh, left knee, and both wrists, rated as noncompensable.  The combined disability rating is 50 percent. 

5.  Service-connected disabilities do not preclude substantially gainful employment, without consideration of age.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for scars of the right thigh, left knee, right wrist, and left wrist have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.118, 7801, 7802, 7803, 7804, 7805 (2002 & 2010).

2.  The criteria for an evaluation in excess of 10 percent for traumatic arthritic residuals of a fractured left hip have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5250, 5251, 5252, 5253, 5254, 5255 (2010). 

3.  The criteria for an evaluation in excess of 40 percent for residuals of a fracture of the right clavicle, with incomplete paralysis upper radicular group, right shoulder (dominant) have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5200, 5201, 5202, 5203, 5204, 5205, 8510, 8511 (2010).

4.  The criteria for a total rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.16(a),(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

Diagnostic Code 5003 (5010) provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned where X-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Id. 

Scars

Service connection is currently in effect for scars of the right thigh, left knee, right wrist, and left wrist, which have been assigned noncompensable disability evaluations.  

As it relates to the above scars, for ratings prior to October 23,2008, under 38 C.F.R. § 4.118, Diagnostic Code 7801, for scars other than head, face, or neck, that are deep or that cause limited motion with areas of or exceeding 144 square inches (929 sq. cm.), a 40 percent disability evaluation is warranted.  An area or areas exceeding 72 square inches (465 sq. cm.) warrants a 30 percent disability evaluation.  An area or areas exceeding 12 square inches (77 sq. cm.) warrants a 20 percent disability evaluation.  An area or areas exceeding 6 square inches (39 sq. cm.) warrants a 10 percent disability evaluation.  Note (1): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  Note (2): A deep scar is one associated with underlying soft tissue damage. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7802, scars, other than head, face, or neck, that are superficial and that do not cause limited motion with an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent disability evaluation.  Note (1): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  Note (2): A superficial scar is one not associated with underlying soft tissue damage. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, scars that are superficial or unstable, warrant a 10 percent disability evaluation.  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2): A superficial scar is one not associated with underlying soft tissue damage. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, scars, superficial, painful on examination, warrant a 10 percent disability evaluation.  Note (1): A superficial scar is one not associated with underlying soft tissue damage.  Note (2): In this case, a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  (See § 4.68 of this part on the amputation rule.).  Under Diagnostic Code 7805, scars, other; are rated on limitation of function of affected part. 

During the course of this appeal VA regulations for the evaluation of skin disabilities were revised, effective October 23, 2008.  See 73 Fed. Reg. 54708 -54712 (Sept. 23, 2008).  The additions and revisions include provisions that a Veteran who VA rated under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008, can request review irrespective of whether the disability has increased since the last review.  VA will review that Veteran's disability rating to determine entitlement to a higher rating as a claim for an increased rating for purposes of determining the effective date of any award; however, in no case will the award be effective before October 23, 2008.  Id. Where the law or regulations governing a claim are changed while the claim is pending the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary. 

VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

A veteran who VA rated under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under Diagnostic Codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether the veteran's disability has increased since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic codes 7800, 7801, 7802, 7804, and 7805.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008. 

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective after October 23, 2008). 
Five or more scars that are unstable or painful                                              30 

Three or four scars that are unstable or painful                                             20 

One or two scars that are unstable or painful                                                10

Note (1):  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar 

Note (2):  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. 

Note (3):  Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable. 

7805 Scars, other (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective October 23, 2008). 

7802 Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear: 

Area or areas of 144 square inches (929 sq. cm.) or greater                          10 

Note (1): A superficial scar is one not associated with underlying soft tissue damage 

Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck. 

38 C.F.R. § 4.118, Diagnostic Code 7802 (effective October 23, 2008).

In conjunction with his claim for an increased evaluation, the Veteran was afforded a VA examination in June 2007.  At the time of the examination, the right thigh scar was noted to be 6 cm. x .2 cm.  There was no scar noted on the left knee.  The left wrist scar was noted to be 1 cm. x .1 cm. and the right wrist scar was found to be 2 cm. x .1 cm.  There was no pain on examination for any scar and there was no adherence to any underlying tissue.  The texture of the skin was reported as normal for each scar.  No scar was unstable, meaning there was no frequent loss of covering the skin over the scar, such as from ulceration or breakdown of the skin.  There was also no elevation or depression of the surface contour of the scar.  The scars were noted to be superficial and not deep.  There was no inflammation, edema, or keloid formation for any scar.  The color of the scar was normal when compared to the skin.  There was no area of induration or inflexibility of the skin in the scar area.  There was also no limitation of motion resulting from any scar.  

At the time of the Veteran's April 2008 VA general medical examination, the scars of the right thigh, left knee, and both wrists were found to be well healed and asymptomatic, providing evidence against this claim. 

As evidenced above, the Veteran's right thigh, left knee, left wrist, and right wrist scars are each single scars and have not been shown to be tender or painful, unstable, ulcerated or poorly nourished, or to cause limitation of function, and are not deep and do not approximate 144 sq. cms. in area.  Given the foregoing, a compensable evaluation is not warranted.  

Left Hip

Service connection is currently in effect for traumatic arthritic residuals of a fractured left hip, which has been assigned a 10 percent disability evaluation under DC 5010.  

As it relates to the Veteran's left hip disorder, the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 5255 below, provide the criteria for rating hip and thigh disabilities. 

Diagnostic Code 5250 requires ankylosis of the hip.  Favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees with slight adduction and abduction warrants a 60 percent evaluation.  A 70 percent evaluation is assigned for intermediate ankylosis and extremely unfavorable ankylosis, with the foot not reaching the ground, and the necessity of crutches warrants a 90 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5250. 

Diagnostic Code 5251 provides a maximum rating of 10 percent for limitation of extension of the thigh to 5 degrees. 

Diagnostic Code 5252 provides a 10 percent rating for limitation of flexion of the thigh to 45 degrees; a 20 percent rating where flexion is limited to 30 degrees; a 30 percent rating where flexion is limited to 20 degrees; and a 40 percent rating where flexion is limited to 10 degrees. 

Diagnostic Code 5253 provides a 10 percent evaluation when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  A 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees. 

Increased evaluations under Diagnostic Codes 5254 and 5255 require flail joint, fracture, or malunion of the hip or femur.

In conjunction with his claim, the Veteran was afforded a VA examination in June 2007.  With regard to his left hip, the Veteran reported having a constant sharp pain at level 10 out of 10, with stiffness.  The Veteran took pain medication with no side effects.  There were no flare-ups.  The Veteran used a cane to walk.  He was noted to have been unemployed since the 1950s and could attend to his activities of daily living.  

Physical examination revealed he was well developed and well nourished and in no acute distress.  Range of motion testing revealed flexion from 0 to 120 degrees with constant pain, normal being to 125 degrees.  Extension was from 0 to 25 degrees with constant pain, normal being to 30 degrees.  Adduction was from 0 to 15 degrees with more pain at extreme, normal being to 25 degrees.  Abduction was from 0 to 20 degrees with more pain at extreme, normal being to 45 degrees.  External rotation was from 0 to 30 degrees with more pain at extreme, normal being to 30 degrees, and internal rotation was from 0 to 15 degrees with more pain at extreme, normal being to 45 degrees.  The examiner indicated that there was no change in pain, range of motion, or additional limitation following 3 repetitions of motion.  

Pain and tenderness were noted on palpation of the left hip and with motion of the joints as noted on testing.  There was no evidence of edema, effusion, instability, weakness, redness, heat, abnormal movement, or guarding of movement.  The Veteran's gait had a significant left limp and his station was with weight predominantly on his right leg.  There was no ankylosis or leg length discrepancy.  

The Veteran was afforded an additional VA examination in April 2008.  At the time of the examination, he reported having residual aching and stiffness of the left hip occurring on a daily basis with painful ambulation when greater than 100 yards, and painful standing when greater than 10 minutes.  He had aching and stiffness of the left hip throughout the day and night.  The Veteran stated that he tried to limit his physical activity due to his left hip pain.  

Physical examination revealed limited range of motion with flexion from 0 to 90 degrees out of 125; extension from 0 to 15 out of 30 degrees; adduction from 0 to 15 degrees out of 25 degrees; abduction 0 to 30 degrees out of 45 degrees; external rotation 0 to 40 degrees out of 60 degrees; and internal rotation 0 to 20 degrees out of 40 degrees.  No additional limitation was noted with 3 repetitions of movement during the physical examination related to pain, fatigue, incoordination, weakness, or lack of endurance.  The examiner rendered a diagnosis of traumatic arthritis of the left hip.  

The Board notes that the Veteran has reported having hip pain at the time of both VA examinations.  However, the Board is according more probative value to the observations of the skilled professionals at time of the VA examinations.  Ranges of motion reported at the time of the VA examinations show showed flexion to no less than 90 degrees, extension to no less than 15 degrees, adduction to 15 degrees, abduction to no less than 20 degrees, external rotation to no less than 30 degrees, and internal rotation to no less than 15 degrees.  Thus, an evaluation in excess of 10 percent is not warranted under Diagnostic Codes 5252 or 5253.  An evaluation in excess of 10 percent for the left hip is also not warranted under Diagnostic Codes 5250 or 5254, as the Veteran has not been shown to have ankylosis of the hip or a flail joint.  Malunion has also not been demonstrated. 

The Board has also considered the Court's decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), which held that where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59. 

The Board notes that the Veteran has complained of continuous pain in his hip during the entire appeal period.  Hip pain was also noted at the time of the VA examinations.  However, there is no indication that pain limits function to an extent more than is contemplated by a 10 percent disability evaluation under any of the applicable codes. 

To the extent that an evaluation in excess of 10 percent is sought for the left hip, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  Simply stated, without taking into consideration the Veteran's pain, the current evaluation could not be justified. 

Right Shoulder

Service connection is currently in effect for residuals of a fracture of the right clavicle, with incomplete paralysis upper radicular group, right shoulder, rated as 40 percent disabling under DCs 5201-8510.

Diagnostic Code 5200 rates ankylosis of the scapulohumeral joint. 

Where arm limitation of motion is limited to 25 degrees from the side, a 40 percent evaluation is assigned for the major side, and 30 percent is assigned for the minor side.  Limitation of motion midway between the side and shoulder level contemplates a 30 percent and 20 percent evaluation for the major and minor sides, respectively; while limitation of motion at shoulder level contemplates a 20 percent evaluation.  Diagnostic Code 5201. 

Under Diagnostic Code 5202, for impairment of the humerus in the major arm, a 20 percent rating is granted when there is malunion, with moderate deformity, for the minor arm, it is also 20 percent; a 30 percent rating is granted when there is marked deformity for the major arm and 20 percent for the minor.  Also under Diagnostic Code 5202, for recurrent dislocations of the major and minor arms at the scapulohumeral joint, a 20 percent rating is granted with infrequent episodes, and guarding of movement only at shoulder level; a 30 percent rating is granted when there are frequent episodes and guarding of all arm movements for the major arm and 20 percent for the minor arm.  A 50 percent rating is granted for fibrous union of the major arm and 40 percent for the minor arm; a 60 percent rating is granted for nonunion (false flail joint) of the major arm and 50 percent for the minor arm; and an 80 percent rating is granted for loss of head of (flail shoulder) for the major arm and 70 percent for the minor arm. 

Under Diagnostic Code 5203, for impairment of the clavicle or scapula in the major or minor arm, a 10 percent rating is granted for malunion or nonunion without loose movement; a 20 percent rating is granted for nonunion with loose movement or for dislocation.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2010). 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2010). 

With the exceptions noted, disability from the following diseases and their residuals may be rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, rate by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.  38 C.F.R. § 4.124a (2010). 

A 20 percent evaluation is warranted for mild incomplete paralysis of the upper and middle radicular groups of the major and minor extremities.  A 40 percent evaluation is warranted for moderate incomplete paralysis of the upper and middle radicular groups of the major extremity, while a 30 percent evaluation is warranted for the minor extremity.  A 50 percent evaluation is warranted for severe incomplete paralysis of the upper and middle radicular groups of the major extremity, while a 40 percent evaluation is warranted for the minor extremity.  38 C.F.R. § 4.124a, Diagnostic Codes 8510, 8511.

In accordance with his request for an increased evaluation, the Veteran was afforded a VA examination in June 2007.  

At the time of the examination, the Veteran reported having constant aching pain in the right shoulder with a level of 10 out of 10, along with stiffness.  The examiner indicated that there were no flare-ups.  The examiner stated that the Veteran had been unemployed since the mid 1950s and could attend to the activities of daily living.  He was right hand dominant.  

Physical examination revealed a well developed, well nourished male in no acute distress.  Range of motion revealed flexion from 0 to 80 degrees, with pain at extreme, normal being to 180 degrees.  Abduction was from 0 to 70 with pain at extreme, normal being to 180 degrees.  External rotation was from 0 to 40 degrees with pain at extreme, normal to 90 degrees.  Internal rotation was from 0 to 90 degrees with pain at extreme, normal being to 90 degrees, and adduction was from 0 to 25 degrees with pain at extreme, normal being to 50 degrees.  The examiner stated that there was no change in pain, range of motion, or additional limitation with three repetitions of range of motion.  

The examiner noted that there was pain/tenderness on palpation and on motion of the joints as described above.  There was no edema, effusion, instability, weakness, redness, heat, abnormal movement, or guarding of movement.  A diagnosis of old right clavicle fracture with residual degenerative joint disease of the right AC joint was rendered.  

The Veteran was afforded an additional VA examination in April 2008.  At the time of the examination, the Veteran reported that he could not raise his shoulder very well either in abduction, forward flexion, or internal or external rotation.  He was right-handed.  The Veteran had to hold his right arm with his left arm to comb his hair, brush his teeth, and shave.  He was able to dress and undress and eat without assistance.  The Veteran was noted to take Tylenol for all his aches and pains with good control and without significant side effects.  

Examination of the right shoulder revealed limited range of motion with forward flexion from 0 to 45 degrees, normal being 180; abduction from 0 to 45 degrees, normal being 180; and internal and external rotation from 0 to 45 degrees, with normal being 90 degrees.  There was no additional limitation of motion with three repetitions.  Neurological evaluation was noted to be normal.  A diagnosis of residual fracture of the right clavicle with incomplete paralysis right radicular group, right shoulder, was rendered.  

As it relates to the right shoulder, the Board notes that both Diagnostic Codes governing the right shoulder under which the Veteran has currently been rated, namely 5201 and 8510, encompass limitation of motion being caused by the right shoulder.  The DCs essentially address the same criteria.  Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In the present case, such separate and distinct manifestations do not exist which would allow for separate ratings.  In this case, the Board finds that the problems the Veteran has are being evaluated under 5201 or 8510 but not both because we would be evaluating the same disability twice for the same problem.  As such, the Board will address whether a disability evaluations in excess of 40 percent is warranted under the 5200 series codes or the 8510-11 codes.  

The Veteran has been assigned the highest disability evaluation available under DC 5201.  For an evaluation in excess of 40 percent there would have to be a demonstration of fibrous union of the major arm; nonunion (false flail joint); or loss of head of (flail shoulder).  Moreover, nonunion or malunion of the clavicle or scapula has not been demonstrated.  None of the above have been shown, thus, an increased evaluation under any Diagnostic Code in the 5200 series is not warranted.  

With regard to DCs 8510 and 8511, the Board notes that for an evaluation in excess of 40 percent, it would have to be shown that the Veteran had severe loss of shoulder, elbow, or wrist movements.  Based upon the above reported ranges of motion, it has not been demonstrated that the Veteran's range of motion for the shoulder has been severely limited due to neurological impairment nor have there been any such findings related to the wrist or elbow.  Moreover, there have been no findings of severe incomplete paralysis of either the upper or middle radicular group made at anytime.  

As such, the criteria for an evaluation in excess of 40 percent have not been met.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran's right shoulder, left hip, and scar manifestations are contemplated by the rating schedule.  The disabilities have also not required any recent periods of hospitalization.  Furthermore, while the April 2008 VA examiner indicated that the Veteran's service-connected disabilities prevented him from being able to function in previous occupational capacity, the Veteran, as will be discussed below in the TDIU section, had not, by his own words, functioned in his previous occupational environment for 52 years.  He indicated that he married in 1961 and became a house-husband (working in the home).

No other exceptional factors have been reported.  As such, the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).
TDIU

Pertinent regulations provide that total disability may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R.  § 4.16(a).  Veterans who fail to meet these percentage standards but are nonetheless unemployable by reason of service-connected disabilities may still be rated as totally disabled.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b). 

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, the appellant's non-service-connected disabilities and advancing age cannot be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself constitutes recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Van Hoose, 4 Vet. App. 361.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Service connection is currently in effect for residuals of a fracture of the right clavicle, with incomplete paralysis upper radicular group, right shoulder (dominant), rated as 40 percent disabling; traumatic arthritic residuals of a fractured left hip, rated as 10 percent disabling; and scars of the right thigh, left knee, and both wrists, rated as noncompensable.  The combined disability rating is 50 percent. 

At the time of the Veteran's June 2007 VA examination, the examiner noted that the Veteran had not worked since the 1950s, when he last worked as a dynamite blaster for a seismograph company.  He was let go because he could no longer carry the boxes of dynamite.  It was indicated that he was obviously incapable of doing this work but it was not clear why he had not been able to find some form of sedentary work in 50 years.  In this regard, it appears simply that the Veteran worked in the home.

At the time of his April 2008 VA examination, the Veteran reported that following his release from service, he worked in the oil industry in seismology for five or six years.  He also reported that he worked on a farm for several years.  He stated that he married in 1961 and became a house husband and maintained his home while his wife worked.  He noted that this wife has passed away in 2002 and that he had been living independently trying to maintain the household since that time.  

Following examination, the examiner rendered diagnoses of residual fracture right clavicle with incomplete paralysis, right upper radicular group, right shoulder; traumatic arthritis of the left hip; multiple scars, well healed, asymptomatic; benign prostatic hypertrophy; and peptic ulcer disease.  The examiner stated that in his current state, the Veteran was not able to function in his previous occupational environment because of his service-connected disabilities.  

In September 2008, the matter was referred to the Director, Compensation & Pension (C & P) Service, for an opinion.  In a January 2009 response, the Director noted that on his VA Form 21-8940, received in 2004, the Veteran stated that he had not worked since the 1980s and had become too disabled to work in the 1980s.  He listed employment with the Sun Oil Co. as a seismograph helper, working 40 hours per week from 1976 to 1980.  His employment prior to his seismograph helper was listed as with Gibbs Construction of Dallas, Texas, 40 hours per week, repairing parts and shafts, holding this job from 1973 to 1976.  

The Director further noted that on his VA Form 21-8940, received in May 2007, the Veteran stated that he last worked in 1956.  He listed his last employment as with Republic Exploration of Tulsa, Oklahoma, in seismic testing, 40 hours per week, from 1953 to 1956, losing no time from illness.  The prior employment was listed as Sun Oil, Oklahoma, City, in seismic testing, 40 hours per week, losing no time from illness.  

The Director also noted that at his April 2008 VA examination, the Veteran stated that he served in the military from January 1941 to August 1942 as a carrier and that he received a medical discharge due to injures sustained in a motor vehicle accident.  After the military, the Veteran worked in the oil industry in seismology for five or six years then worked on a farm with his folks for several years.  He married in 1961 and became a house-husband, maintaining his home while his wife worked.  His wife died in 2002 and the Veteran had lived independently since that time, trying to maintain his home.  

The Director observed that based upon the May 2007 VA Form 21-8940 and the narrative at the time of the April 1, 2008, examination, it was evident that the Veteran had not been employed outside his home since 1956.  

The Director noted the April 2008 VA examiner's opinion that the Veteran was not able to function in his previous occupational environment because of his service-connected disabilities.  The Director stated that it should be noted that the Veteran, by his own statement, had not functioned in his "previous occupational environment" for 52 years.  He opined that the evidence established that the Veteran's service-connected disabilities did not meet schedular requirements for a total rating due to individual unemployability and that the evidence did not establish entitlement to a total disability evaluation on an extra-schedular basis. 

Based upon the Veteran's assigned disability evaluations, he does not meet the schedular criteria for a TDIU under 4.16a.  Although the Veteran does not currently meet the percentage requirements, the Board must consider whether he is rendered unemployable by the service-connected disabilities regardless of the percentages.  38 C.F.R. § 4.16(b). The Board could not consider this question in the first instance, but can review the determination of the Director of C & P.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  It does so now:  

While the April 2008 VA examiner has indicated that the Veteran was not able to function in his previous occupational environment because of his service-connected disabilities, the evidence demonstrates that the Veteran became a house husband in 1961 and had not worked since that time.  Moreover, the Board notes that the June 2007 VA examiner observed that the Veteran had not worked since the 1950s and stated that it was unclear why he had not been able to find some form of sedentary work in 50 years.  Furthermore, the C & P Director, following a comprehensive review of the record, noted that the Veteran, by his own statement, had not functioned in his "previous occupational environment" for 52 years.  The Board is placing greater probative value upon the opinion of the C & P Director as he provided in-depth detail about the Veteran's work experience and considered the Veteran's own statements as well as his work history in reaching his determination.  

The Board finds that the facts of this case provide highly probative evidence against the Veteran's claim, outweighing the April 2008 VA examiner's opinion that the Veteran is unable to work due to his service connected disabilities.

The preponderance of the evidence in this case is against a finding that the Veteran is unable to obtain or retain substantially gainful employment solely due to his service-connected disabilities.  A total rating based on individual unemployability must be based on service-connected disabilities.

Although the Veteran has expressed his opinion regarding the degree of his impairment, the most probative evidence consists of the evidence cited above which provides evidence against this claim.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Board notes that the Veteran's status has been substantiated.  As it relates to the three increased evaluation claims, the Board observes that in an April 2007 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As it relates ot the increased evaluation claims, the Veteran was also provided with notice as to the disability rating and effective date elements of the claim in the April 2007 letter.  

As it relates to the TDIU claim, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, a portion of the VCAA duty to notify was satisfied subsequent to the initial AOJ decision.  The Board notes that by way of letter sent to the Veteran in December 2007, he was informed of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This letter was sent subsequent to the initial AOJ decision in this matter.  The Veteran was also provided with notice as to the disability rating and effective date elements of the claim in the same letter.  However, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a statement of the case after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary to decide this claim has been obtained.  No other relevant records have been identified.  The Veteran has also been afforded several VA examinations.  As it relates to the TDIU issue, the matter was referred to the Director of C & P for an opinion as to unemployability.  The Veteran's complaints as well as the necessary findings to properly rate the Veteran's disability, were set forth in the examination reports and the C & P opinion.  As such, the VA examinations and opinions performed and prepared in conjunction with the Veteran's claim are deemed to be adequate to properly decide the Veteran's current appeal.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of his statements and arguments presented by his representative.  He was also given an opportunity to appear at a hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

ORDER

A compensable disability evaluation for scars of the right thigh, left knee, and both wrists is denied. 

An evaluation in excess of 10 percent for traumatic arthritic residuals of a fractured left hip is denied.

An evaluation in excess of 40 percent for residuals of a fracture of the right clavicle, with incomplete paralysis upper radicular group, right shoulder (dominant), is denied. 

Entitlement to a TDIU is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


